Citation Nr: 0525719	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  96-27 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The Board remanded the case to the RO for further development 
in February 2000.  The Board notes that in a September 2002 
decision, the Board denied entitlement to service connection 
for the cause of the veteran's death. The sole issue here for 
appellate review is that of entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).  In the introduction 
of the decision in September 2002, the Board noted that there 
was a temporary stay in effect for claims under 38 U.S.C.A. 
§ 1318, as mandated by the United States Court of Appeals for 
the Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  As a result, the 
DIC issue was not adjudicated at that time.  

In August 2003, noting that the stay discussed above was no 
longer in effect in this case and that the appellant's claim 
for DIC under  38 U.S.C.A. § 1318 should now be adjudicated, 
the Board REMANDED the case to the RO for further 
development. 


FINDINGS OF FACT

1.  The veteran served on active duty from April 1943 to 
March 1945; was not a prisoner of war; and died in March 
1996.

2.  The combined rating for the veteran's service-connected 
disabilities was 70 percent from March 17, 1945 to October 1, 
1947; 50 percent from October 2, 1947 to December 23, 1953; 
20 percent from December 24, 1953 to October 2, 1988; and 70 
percent from October 3, 1988 until the veteran's death.  

3. A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was in effect from December 27, 1993, until the veteran's 
death.

4.  In a final unappealed rating decision in December 1994, 
the veteran's service connected disabilities were evaluated 
as 70 percent disabling and a total rating for compensation 
based on individual unemployability was denied.

5.  No claim was pending at the time of the veteran's death, 
and there is no current allegation of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in January 2002, April 2004 and October 
2004, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, the Board notes that in cases such as this-as 
discussed below-in which the law is dispositive and there is 
no additional evidence that could be obtained to substantiate 
the claim, no further action is required to comply with the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) or the 
regulations implementing it.  See VAOPGCPREC 5-2004 (June 23, 
2004).

II. DIC under 38 U.S.C.A. § 1318

The veteran was not a prisoner of war.  As noted above, he 
served on active duty from April 1943 to March 1945.  The 
record reflects that he died in March 1996.

The combined rating for the veteran's service-connected 
disabilities was 70 percent from March 17, 1945 to October 1, 
1947; 50 percent from October 2, 1947 to December 23, 1953; 
20 percent from December 24, 1953 to October 2, 1988; and 70 
percent from October 3, 1988 until the veteran's death.  A 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) was in effect 
from December 27, 1993 until the veteran's death.

At the time of the veteran's death, no claim was pending and 
there is currently no allegation that there was a clear and 
unmistakable error in any prior decision.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran was (1) continuously 
rated totally disabled for the 10 years immediately preceding 
death; or (2) rated by VA as totally disabled continuously 
since the veteran's release from active duty and for at least 
5 years immediately preceding death; or (3) a former prisoner 
of war who died after September 30, 1999, and the disability 
was continuously rated totally disabling for a period of not 
less than one year immediately preceding death. 38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).

The claim currently on appeal was the subject of a stay on 
adjudication of claims for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  During the pendency 
of the appeal, questions regarding the interpretation of the 
law and implementing regulations governing DIC claims have 
since been resolved-in a line of cases and rulemaking as 
outlined below-and subsequently, the stay on adjudication of 
such claims was lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died. The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent was rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Thereby, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways. The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims for which no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening-
"hypothetical entitlement" claims.

However, subsequently in Rodriguez v. Nicholson, No. 03-1276 
(U.S. Vet. App. Aug. 5, 2005), the Court found that the 
January 21, 2000 amendment (65 Fed. Reg. 3,388) to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to dependency and indemnity compensation (DIC) claims 
made pursuant to 38 U.S.C. § 1318, is not applicable to 
claims filed prior to that date.  In other words, the 
hypothetical entitlement theory must be considered and 
applied with respect to section 38 U.S.C.A. §1318 DIC claims 
filed prior to January 21, 2000.  On and after that date, 
hypothetical entitlement claims are not authorized.  

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed before January 21, 2000.  Therefore, in this case, DIC 
benefits may be granted if the appellant can establish that 
the veteran hypothetically would have been entitled to 
receive a retroactive 100 percent evaluation for the 10-year 
period immediately preceding his death. See Green v. Brown, 
10 Vet. App. 111, 118 (1997).  VA is to determine, based upon 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, whether, had he brought a claim more 
than 10 years prior to his death, he would have been entitled 
to receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his 
survivor(s) to DIC benefits under 38 U.S.C.A. § 1318.  Wingo 
v. West, 11 Vet. App. 307, 311-12 (1998).

In this case, however, unlike the situation in Wingo, the 
veteran filed a claim for individual unemployability and 
increased evaluation based on the severity of his service-
connected disabilities; and for service connection for a 
heart condition, diabetes mellitus, peripheral vascular 
disease, and a skin disorder.  

In an April 1989 rating decision, the RO adjudicated a claim 
for an increase in the assigned evaluations for his service 
connected disabilities; and claims for service connection for 
heart condition, diabetes mellitus, and peripheral vascular 
disease.  The RO increased the rating for residuals of an eye 
condition from 10 to 70 percent.  The RO denied claims for 
increased ratings for schizophrenia and malaria. Also the RO 
denied claims for service connection for a heart condition, 
diabetes mellitus, and peripheral vascular disease.  As a 
result, the combined rating for service connected 
disabilities was 70 percent, effective October 3, 1988. 

In a December 1994 rating decision, the RO denied service 
connection for a skin disorder, and denied claims for an 
increase in the rating for the service-connected eye 
condition and nervous condition.  In that rating decision, 
the RO also denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  As a result, the combined rating for 
service-connected disabilities remained 70 percent, effective 
October 3, 1988.

The veteran was given notice of the denial actions in April 
1989 and December 1994, and did not appeal.  There has been 
no claim that these final decisions involved clear and 
unmistakable error.  Under 38 C.F.R. § 20.1106, decisions as 
to entitlement to benefits under 38 U.S.C.A. § 1318 will be 
made with reference to rating decisions during the veteran's 
lifetime.  The final April 1989 and December 1994 decisions 
would preclude a finding that the veteran was hypothetically 
entitled to a total scheduler rating or a total rating based 
on individual unemployability for 10 years prior to the date 
of his death, March 18, 1996.

Furthermore, the veteran was not a prisoner of war, he died 
more than 10 years following his retirement from active 
service, and he was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death. There has been no allegation 
of clear and unmistakable error in any prior decision, nor 
has the appellant or her representative identified any other 
basis for granting this claim.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


